DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 16 March 2022 is acknowledged.
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guiding system for guiding the plies” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 25-36 are objected to because of the following informalities:  they should begin with “A”, “An”, or “The”. Each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). See MPEP § 608.01(m). Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Giurlani (US 10,343,866) in view of Biagiotti (US 5,730,389).
Regarding claim 25, Guirlani discloses a process for the production of paper logs, comprising: a step of supplying one or more paper plies to a processing unit (E) that transforms the structure or conformation of the same plies and providing a guiding system for guiding the plies along a predetermined path between one or more plies supplying stations (U1, U2) and the processing unit. See col. 1, lines 6-20. Guirlani lacks a step of moving the plies through a nip which is temporarily formed in a step of drawing-in of the same plies towards the processing unit. Biagiotti teaches a step of moving plies through a nip (81,83) which is temporarily formed in a step of drawing-in of the plies towards a processing unit, in order to allow a new web reel to be fed through the system. Biagiotti, col. 7, lines 4-14. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to add a step of moving the plies through a nip which is temporarily formed in a step of drawing-in of the same plies towards the processing unit, in the process of Guirlani, as taught by Biagiotti, in order to allow a new web reel to be fed through the system.
Regarding claim 26, the process of Giurlani as modified by Biagiotti comprises the according to claim 25, wherein said processing unit is an embossing unit (Giurlani, E).
Regarding claim 27, the process of Giurlani as modified by Biagiotti comprises the according to claim 25, wherein said processing unit is a rewinder (Giurlani, R).
Regarding claim 28, the process of Giurlani as modified by Biagiotti comprises the process according to claim 26, wherein the embossing unit (Giurlani, E) supplies a rewinder (Giurlani, R).
Regarding claim 29, the process of Giurlani as modified by Biagiotti comprises the process according to claim 25, wherein said processing unit is an embossing unit (Girulani, E) that supplies a rewinder (Giurlani, R).
Regarding claim 30, the process of Giurlani as modified by Biagiotti comprises the process according to claim 25, wherein in said step of drawing-in, the plies are hooked to a drawing-in belt (Giurlani, 1). See Giurlani, col. 2, lines 29-63.
Regarding claim 31, the process of Giurlani as modified by Biagiotti comprises the process according to claim 30, wherein said drawing-in belt (Giurlani, 1) is elastic. Giurlani, col. 2, lines 46-48.
Regarding claim 36, the process of Giurlani as modified by Biagiotti comprises the process according to claim 25, further comprising the passage of the plies through a plurality of said nips (Biagotti, 61) and each nip is arranged at a predetermined distance from the nip that precedes it along said predetermined path. See Biagotti, Fig. 1.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Giurlani in view of Biagiotti and Mashima (US 2014/0291375).
Regarding claim 32, the process of Giurlani as modified by Biagiotti comprises everything claimed, except wherein the nip unit comprises a motorized roller and an idle roller, the motorized roller being fixed in position at said point, the idle roller being connected to an actuator that allows to move it to and from the motorized roller. Mashima teaches the use of a nip unit comprising a motorized roller 52 and an idle roller 53, the motorized roller being fixed in position at said point, the idle roller being connected to an actuator that allows to move it to and from the motorized roller, in order to create a roller pair that can be opened and closed. See Mashima, pars. 50-53. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have the nip unit comprise a motorized roller and an idle roller, the motorized roller being fixed in position at said point, the idle roller being connected to an actuator that allows to move it to and from the motorized roller, in the process of Giurlani as modified by Biagiotti, as taught by Mashima, in order to create a roller pair that can be opened and closed.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Giurlani in view of Biagiotti, Mashima, and Koponen (US 4,014,740).
Regarding claim 33, the process of Giurlani as modified by Biagiotti and Mashima comprises everything claimed, except wherein at least one of said rollers is of length less than the width of the ply intended to pass through the nip, said length and said width being measured transversely to the ply. Koponen teaches the use of a roller 9 of length less than the width of a ply intended to pass through a nip, said length and said width being measured transversely to the ply, because the roll is only used when the web is initially being put through the system. Koponen, col. 4, lines 23-32. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use of a roller  of length less than the width of a ply intended to pass through a nip, said length and said width being measured transversely to the ply, in the process of Giurlani as modified by Biagiotti and Mashima, as taught by Koponen, because the roll is only used when the web is initially being put through the system.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Giurlani in view of Biagiotti, Mashima, and Kataoka (JP 2001063875A).
Regarding claims 34 and 35, the process of Giurlani as modified by Biagiotti and Mashima comprises everything claimed, except wherein one of said rollers is coated with a material which increases the coefficient of friction of its outer surface, and wherein one of said rollers is a smooth roller. Kataoka teaches the use of a roller pair wherein one of said rollers is coated with a material which increases the coefficient of friction of its outer surface, and wherein one of said rollers is a smooth roller, in order to effectively feed sheets through the nip. See Kataoka translation, p. 1, par. 2, and p. 2, par. 4. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have one of said rollers be coated with a material which increases the coefficient of friction of its outer surface, and one of said rollers be a smooth roller, in the process of Giurlani as modified by Biagiotti and Mashima, as taught by Kataoka, in order to effectively feed sheets through the nip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759